UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
-against-
STEVEN VICTOR,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 2/14/2020

 

19 Civ. 10845 (AT)

ORDER

Defendant pro se, having moved to dismiss the complaint, ECF No. 14, it is hereby

ORDERED that:

1. By March 6, 2020, the Government shall file its opposition; and
2. By March 27, 2020, Defendant shall file his reply, if any.

The Clerk of Court is directed to mail a copy of this order to Defendant pro se.

SO ORDERED.

Dated: February 14, 2020
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
